Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 13-14 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Pettersson et al (US 2019/0202541; cited by Applicant). With respect to claims 1 and 13, Pettersson et al disclose the method and system of a marine propulsion system with at least two parallel propulsion device (26, 28, 31; 27, 29, 32) that each generate forward and reverse thrusts, with the parallel propulsion devices being oriented such that their thrusts are parallel to one another, a lateral thruster 37 configured to generate starboard and port thrusts to propel the marine vessel 10, a user input device 22, 22’ manually operable by a user to provide at least one of a lateral thrust command to command lateral movement of the marine vessel (Figure 2) and a rotational thrust command to command rotational movement of the marine vessel (Figures 6-7), and a controller 35 configured to control the parallel propulsion devices and the lateral thruster (note control module 35, Figure 1, paragraph 0038). With respect to the final paragraphs of claims 1 and 13, note Pettersson et al, paragraphs 0049, 0055, Figures 6-7, and the International Search Report. With respect to claim 3, note Pettersson et al, joystick and pad 22. With respect to claim 5, note Pettersson et al, steering wheel 23. With respect to claim 14, note Pettersson et al, rudder sensors associated with the propulsion devices, paragraph 0055. With respect to claim 19, note Pettersson et al, single thruster 37.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson et al (US 2019/0202541; cited by Applicant) in view of North (US 4009678). Pettersson et al do not disclose a tie bar. North teaches vessel propulsion units connected via a tie rod 13. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Pettersson et al with a tie rod for improved steering stability as taught by North. The combination combines known features to achieve predictable results. 
Claims 2, 6-8, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al (US 10814952) shows a boat control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/             Primary Examiner, Art Unit 3617